Title: To George Washington from William Brunner, 25 August 1796
From: Brunner, William
To: Washington, George


        
          State of South CarolinaOrangebourgh District
            August the 25th 1796
          Honourable Sir
        
        Since your Excellence President of the united States, ev’ry Subject ought to gratify with Submissive Thankfullness this great blessing to your Honour. I take the Liberty in these Lines, to reveal, that (while Science, Art, and Agriculture &c: most florishing) some usefull Instruments to the ease of the Labourers of Oeconomie very beneficial, having Studied many years to find out Machines for that purpose, finding a possibility of a Machine for a Saw-Mill without Wind, Water and Horse, that one Man can Saw more planks with great ease, than Two Men of hand with hard Labour; this Saw-Mill may be erected at any place, at the River bank, Swamps, Shipyards to Saw great and Small Timber; to any desire and pleasure. Secondly a Machine, that one Man can easely drive four great Water-pumps, to be used in cities, Salt Works, and might be fitted to Ships or Vessels to have them in Time of need these Same Machine may be used if 2. or 4. Mortars is made instead of pumps, to Stamp Rice, peal Barley, and for the Western parts, where Mills is Scarce, to crake Corn with great ease, further for the cultivators of Hemp to apply 4. Breaks with once to clean it, if their was only tenders to each, and to Soften it in the afore Said Mortars; it may be applied to

make Gun powder with Sifters to it, the Man driving the Work may Stand a distance of it. hoping to grant! I am Born in Germany learning no trade, but from my Infancy tried to Work in Wood advanced with Such genuity, that I have Build Gear Mills and Saw-Mills; joiner and Cooper Work done. Missfortune fell upon me for about 30 Years getting Sore leggs, now a cripple these many Years, maintaining myself and family under great difficulty and misery honestly; tho not to be a burden to any person. I had Studied as a fore Said many Years upon those Machines, but never brought it to a perfect idea, till now. Time and Season produces its own! now am poor, 66. Years old, Scarce able to Work upon account the afore Said Misery, had in mind that the Mistery of those Machines should die with me; revealing to a friend the project of these Machines with my intention, this friend Sayd: he had no doubt, if I make it known to your Excellency, Such a valuable Mistery would be greatly rewarded, to comfort me, in my circumstance miserys because it was an Oeconomical, very valuable one, for public Trade and Agriculture. am informed, that ancient customary the inventors being greatly rewarded, for Such advantageous, usefull Project for all the united States. Supposing, it may be Said: that these Machines was Costly and Expensive? Answer: No. the first Machine, the Saw-Mill, can be made of Wood, it takes but little Iron (except the pushing Wheel and Saw) a Workman may finish the hohl in about Two Week’s, if their is found an attendance. The second, is but Simple, and easy to be made, if required without any Iron. Therefore beeing afraid I am a poor Man, my invention might be rejected and despised as that poor Man’s Written Ecclesiastes 9 vers 15. 16. Nevertheless, having Confidence unto your Excellency to make me a most generous promise of Reward, and after receiving your Excellency’s promise and Answer, I Shall make the afore Said Machines in Small, put them in a Chest carefully and Send over at your pleasure and View⟨,⟩ than afterwards, if desired, to make it at large, to the perfect Use, to give a full complete Mansion and description of every piece belonging to it, and how to place it, to every Persons Satisfaction who is intented to enjoy the benefit of it. I have the Honour to Remain with a Submissive devotion; to be Your Excellence most humble Servant
        
          William Brunner
        
        
        
          N.B. the Saw-Mill can be taken depart an[d] moved at any place.
          Address: To William Brunner the Dutch Cooper living 7 miles from Orangeburgh To the care of Mr Abraham Marckley King Street Charleston South Carolina.
        
      